DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-13 are allowable.
The following is an examiner’s statement of reasons for allowance:
With regards to claim 1
The prior art does not disclose or suggest the claimed “a first current source coupled in series with the at least one reference resistor and a second current source coupled in series with said the at least one variable resistor wherein both the at least one reference resistor and the at least one variable resistor are connected to ground for respectively providing an ideally constant and equal current through the at least one reference resistor and through the at least one variable resistor” in combination with the remaining claimed elements as set forth in claim 1.
With regards to claims 2-13 are allowable based upon their dependency thereof claim 1.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kanke et al. US PATENT No.: US 6,752,014 B1 discloses a hot-wire type air flow meter according to the first embodiment of the invention will be described hereinbelow. A hot wire driving circuit is connected to a power source and generates a signal corresponding to an air flow rate. A hoisten-bridge circuit is constructed by: an exothermic resistor; a temperature compensation resistor (a resistor for measuring a suction air temperature, a temperature detecting element of a fluid, a temperature sensor of an air and a medium, a fluid temperature sensing unit, a temperature dependent resistor) as a resistor whose resistance value varies in accordance with an ambient air temperature; and resistors. The hot wire driving circuit is constructed in such a manner that a current flowing in the exothermic resistor is adjusted by a differential amplifier and a transistor so that a potential difference at a middle point of a bridge is equal to zero by the hoisten-bridge circuit. When a heating temperature of the exothermic resistor is low, an output of the differential amplifier is large and the resistor operates so as to heat more. With this construction, the resistance value of the exothermic resistor is controlled so as to be constant irrespective of an air flow rate, namely, in a manner such that the temperature is set to a predetermined value. In this instance, a signal corresponding to an air flow rate due to the exothermic resistor is inputted to a zero span circuit, however is silent on a first current source coupled in series with the at least one reference resistor and a second current source coupled in series with said the at least one variable resistor wherein both the at least one reference resistor and the at least one variable resistor are connected to ground for respectively providing an ideally constant and equal current through the at least one reference resistor and through the at least one variable resistor.
Furuki et al. PG. Pub. No.: US 2003/0056585 A1 discloses a thermal flowmeter with a fluid discrimination function where the output of the power circuit is supplied to the thin-film heating element through a field effect transistor for controlling the current to be supplied to the thin-film heating element. That is, in the flow rate detector, the thin-film temperature sensing element executes the temperature sensing (detecting) operation on the basis of the heating of the thin-film heating element with being affected by the endothermic action of the fluid to be detected through the fin plate. As the result of the temperature sensing operation is achieved the difference between the potential Va at the point of a and the potential Vb at the point of b in the bridge circuit where the value of (Va-Vb) is varied due to variation of the temperature of the flow rate detecting temperature sensing element in accordance with the flow rate of the fluid. By setting the resistance value of the variable resistor to an appropriate value in advance, the value (Va-Vb) may be set to zero when the flow rate of the fluid is equal to a desired value (reference value). At this reference flow rate value, the output value of the differential amplification circuit is equal to zero, and thus the output value of the integrating circuit is equal to a fixed value (the value corresponding to the reference flow rate value). The output of the integrating circuit is adjusted with respect to the level so that the minimum value is 0V, however is silent on a first current source coupled in series with the at least one reference resistor and a second current source coupled in series with said the at least one variable resistor wherein both the at least one reference resistor and the at least one variable resistor are connected to ground for respectively providing an ideally constant and equal current through the at least one reference resistor and through the at least one variable resistor.
Czarnocki et al. US PATENT No.: US 4,947,057 discloses a mass fluid flow rate sensor embodying the present invention. The sensor essentially comprises a hot film bridge-type mass fluid flow sensor in which the power dissipation of the hot film (comprising a heater element) is controlled so as to provide a predetermined amount of heat transfer between the hot film and a fluid (either gaseous or liquid) the flow of which is to be measured. However, it should be noted that certain aspects of the present invention are also applicable to constant power or constant current fluid flow sensor circuits which rely on heat transfer from a constant power dissipation heater resistor to sensing elements located downstream of the heater resistor in the fluid. The sensor includes a low magnitude heater resistor which has a substantial positive temperature coefficient of resistance. The heater resistor is positioned in one arm of a four-arm bridge circuit. The bridge circuit includes, in another bridge arm separate from the bridge arm containing heater resistor, a temperature variable resistor, also having a substantial positive temperature coefficient of resistance. The resistor is connected in series with a non-temperature varying, with respect to the temperature of the fluid being sensed, resistor. The bridge circuit also includes resistors forming a first series circuit path between a bridge power supply terminal of the bridge circuit, at which a controllable power supply voltage is applied, and a reference terminal of the bridge circuit which is directly connected to a fixed reference potential comprising ground potential. The heater resistor and the resistor are connected in series and form a second series circuit path between the terminals. Balance of the bridge circuit is determined by comparing the voltage at a terminal between the heater resistor with the voltage at a terminal corresponding to a series connection point between the resistors, however is silent on a first current source coupled in series with the at least one reference resistor and a second current source coupled in series with said the at least one variable resistor wherein both the at least one reference resistor and the at least one variable resistor are connected to ground for respectively providing an ideally constant and equal current through the at least one reference resistor and through the at least one variable resistor.
Konzelmann JP 2004340936 A discloses a so-called hot-foil air mass sensor having a bridge circuit (a plurality of bridge resistors) is varied during the lapse of time based on an ambient influence and drifts in the individual resistances to act unfavorably on precision of an output signal of the bridge circuit, in a flow sensor of a type having a heating resistor R<SB>H</SB> arranged on a chip, and provided with the at least one heating resistor, the bridge circuit, and a voltage or current regulator for regulating a temperature of the heating resistor. The bridge resistors are also arranged on the chip. Since all the bridge resistors receive thereby the same temperature action and drift, the action of the resistance drift on the output signal of the bridge circuit is remarkably reduced thereby. The precision of the flow sensor is kept substantially constant over a full service life period, however is silent on a first current source coupled in series with the at least one reference resistor and a second current source coupled in series with said the at least one variable resistor wherein both the at least one reference resistor and the at least one variable resistor are connected to ground for respectively providing an ideally constant and equal current through the at least one reference resistor and through the at least one variable resistor.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS C GRAY whose telephone number is (571)270-3348. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCIS C GRAY/Primary Examiner, Art Unit 2852